DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a method comprising: generating a patch image of a first color space with patch image parameters including a patch image identifier relating to the patch image; initiating a production of the patch image on a recorded medium in a first printing environment; analyzing the produced patch image with the patch image parameters to determine patch image data of the produced patch image; mapping the patch image data to the patch image identifier to generate an information resource: accessing the patch image data and the patch image identifier from the information resource: translating the patch image data from the first color space to a color model of a second printing environment; sending calibration instructions comprising the translated patch image data and the patch image identifier to the second printing environment; and causing the second printing environment to calibrate with the translated patch image data; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 10 and 15 recite similar limitations as claim 1 thus are allowable for the same reasons stated above.
Claims 2-6, 8, 9, and 11-14 depend on claims 1 and 10 thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross, Jr. et al. (US 8743421) teaches a system for spot color correction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672